Order filed September 26, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00457-CV
                                    ____________

    IN THE ESTATE OF JOHN EDWARD MIDDLETON, DECEASED,
                            Appellant


                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 15-CCV-055869

                                     ORDER

      Appellant’s brief was due September 1, 2017. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before October 16, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM